


110 HRES 494 IH: Honoring the esteemed former President

U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 494
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2007
			Mrs. Maloney of New
			 York (for herself, Mrs.
			 Lowey, Mr. McGovern,
			 Mr. Ross, Mr. Waxman, Mr.
			 Crowley, Ms. Jackson-Lee of
			 Texas, Mr. Cuellar,
			 Mr. Israel,
			 Mr. Engel,
			 Mr. Fattah,
			 Mr. Lantos,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Serrano,
			 Mr. Towns,
			 Ms. Wasserman Schultz,
			 Ms. McCollum of Minnesota,
			 Mr. Hill, Mr. Dicks, Ms.
			 Carson, Mr. Klein of
			 Florida, Mr. Weiner,
			 Mr. Honda,
			 Mr. Hastings of Florida,
			 Mr. Baca, Mr. Dingell, Mrs.
			 Tauscher, Mr. Moran of
			 Virginia, Mr. Sires,
			 Mr. Payne,
			 Ms. Matsui,
			 Mr. Stark,
			 Mr. Bishop of New York,
			 Ms. Norton,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Mr. Berry,
			 Mr. Kennedy,
			 Mr. George Miller of California,
			 Mr. Ackerman,
			 Mr. Emanuel,
			 Mr. Snyder,
			 Mr. Berman,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Conyers,
			 Mr. Kind, Mr. Cummings, Mrs.
			 Jones of Ohio, Mr.
			 Kanjorski, Mr. Scott of
			 Virginia, Ms. Zoe Lofgren of
			 California, and Ms.
			 Clarke) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the esteemed former President
		  William Jefferson Clinton on the occasion of his 61st
		  birthday.
	
	
		Whereas former President William Jefferson Clinton was
			 born in Hope, Arkansas, on August 19, 1946;
		Whereas William Jefferson Clinton attended Georgetown
			 University as an undergraduate and received a distinguished Rhodes Scholarship
			 to study at Oxford University in 1968;
		Whereas William Jefferson Clinton received a law degree
			 from Yale University in 1973;
		Whereas William Jefferson Clinton established a record of
			 public service and leadership as Attorney General of Arkansas, Governor of
			 Arkansas, and Chairman of the National Governors Association;
		Whereas William Jefferson Clinton diligently campaigned
			 for and won the Democratic nomination for President in 1992;
		Whereas William Jefferson Clinton was elected the 42d
			 President of the United States in 1992 and was reelected for a second term in
			 1996;
		Whereas during William Jefferson Clinton's time in office
			 the United States experienced 8 years of economic expansion, job growth, and
			 the transformation of a budget deficit into a budget surplus;
		Whereas William Jefferson Clinton’s national service
			 program, AmeriCorps, was created and has rallied over 400,000 volunteers to
			 help meet the nation’s education, public safety, health, and the environmental
			 needs.
		Whereas William Jefferson Clinton rallied the members of
			 the North Atlantic Treaty Organization to put an end to ethnic cleansing in the
			 Balkans and to depose the murderous regime of Slobodan Milosevic, actions which
			 eventually led to the signing of the Dayton Peace Accords;
		Whereas William Jefferson Clinton played a critical role
			 in the Good Friday Peace Accords which finally brought peace to war-torn
			 Northern Ireland;
		Whereas William Jefferson Clinton continued his
			 humanitarian efforts beyond his presidency as along with former President
			 George H.W. Bush, he proudly led the United States effort to help rebuild lives
			 and communities by providing private aid to the victims of the devastating
			 tsunami that struck Southeast Asia on December 26, 2004;
		Whereas William Jefferson Clinton and former President
			 George H.W. Bush were appointed co-chairs of the Bush-Clinton Katrina Relief
			 Fund to provide both medium- and long-term relief for areas of the United
			 States affected by Hurricane Katrina and have organized the donation of over
			 $80 million in aid relief;
		Whereas William Jefferson Clinton has taken concrete
			 action to combat the worldwide AIDS epidemic by establishing the Clinton
			 HIV/AIDS initiative and has provided medication and tests to thousands of
			 people in the developing world to accomplish this end;
		Whereas William Jefferson Clinton launched the Clinton
			 Climate Initiative (CCI) to help in the fight against global climate change in
			 practical and measurable ways and to join with the Large Cities Climate
			 Leadership Group comprised of most of the world’s largest cities, in working to
			 reduce greenhouse gas emissions;
		Whereas William Jefferson Clinton has dedicated and
			 continues to dedicate his life to serving the American people and myriad noble
			 causes around the world; and
		Whereas in the words of President George W. Bush,
			 William Jefferson Clinton showed a deep and far-ranging knowledge of
			 public policy, a great compassion for people in need, and the forward-looking
			 spirit the Americans like in a President: Now, therefore, be it
		
	
		That the House of Representatives honors
			 former President William Jefferson Clinton on the occasion of his 61st birthday
			 on August 19, 2007, and extend best wishes to him and his family.
		
